Case 2:19-cv-00291-JRG-RSP Document 83 Filed 06/26/20 Page 1 of 2 PageID #: 727



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



  ULTRAVISION TECHNOLOGIES, LLC,                 §
                                                 §
                    Plaintiff,                   §
         v.                                      §
                                                 §
  HOLOPHANE EUROPE LIMITED,
                                                 §          Case No. 2:19-cv-00291-JRG-RSP
  ACUITY BRANDS LIGHTING DE
                                                 §
  MEXICOS DE RL DE CV, HOLOPHANE
                                                 §
  S.A. DE C.V. and ARIZONA (TIANJIN)
                                                 §
  ELECTRONICS PRODUCTS TRADE
                                                 §
  COMPANY, LTD.,
                                                 §
                  Defendants.                    §

                                             ORDER

        The Magistrate Judge previously entered a Report and Recommendation (“R&R”), Dkt.

 No. 63, recommending denial of, among other things, the Motion to Dismiss for Lack of

 Jurisdiction Pursuant to Federal Rule of Civil Procedure 12(b)(2), Dkt. No. 27, filed by Defendants

 Holophane Europe Limited, Acuity Brands Lighting De Mexico S DE RL DE CV, Holophane

 S.A. De C.V., and Arizona (Tianjin) Electronics Products Trade Co., Ltd. (collectively, the

 “Defendants”). Defendants have now filed an Objection to the R&R. Dkt. No. 67.

        After consideration of the briefing on Defendants’ Motion to Dismiss, the R&R, and

 Defendants’ Objection to the R&R, the Court finds the objections unpersuasive. The Court

 agrees with the conclusion reached in the R&R that the Motion to Dismiss should be denied.

 Accordingly, the Court ADOPTS Magistrate Judge Payne’s Report and Recommendation and

 OVERRULES Defendants’ Objections.
Case 2:19-cv-00291-JRG-RSP Document 83 Filed 06/26/20 Page 2 of 2 PageID #: 728




    So ORDERED and SIGNED this 26th day of June, 2020.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                        2
